Honorable Kenneth Hunter Lee County Judge Lee County Courthouse Marianna, AR 72360
Dear Judge Hunter:
You have requested, through Senator Paul B. Benham, Jr., and Deputy Prosecuting Attorney David W. Cahoon, the opinion of this office on the following questions:
   1. Whether an ordinance adopted by the Lee County Quorum Court establishing personnel policies for the County of Lee violates the Arkansas Constitution.
   2. Whether the County Judge may ignore directions given him by the Quorum Court with regard to personnel policies and procedures.
With regards to your first question, having reviewed the personnel policies in question, it appears that the policies adopted by the quorum court are not, in themselves, inherently unconstitutional. However, Amendment 55, 3 of the Arkansas Constitution is clear that "the County Judge . . . shall . . . hire county employees' and the federal courts have interpreted this provision to mean that an Arkansas county judge has "the right, duty and obligation to hire and the concomitant duty to fire his employees . . ."  Horton v. Taylor, 585 F. Supp. 224, 231 (W.D.Ark. 1984), affm'd. 767 F.2d 471
(8th Cir. 1985).  See also, Stermets v. Harper,612 F. Supp. 423 (D.C. Ark. 1985).
In response to your second question, while an ordinance establishing personnel policies for a county may not be necessarily unconstitutional, then, the quorum court may not defeat the prerogative of the county judge to hire and fire personnel pursuant to the authority granted him by the Arkansas Constitution.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Tim Humphries.